Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159838                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JAMES D. CHEYNE,                                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159838
                                                                    COA: 343495
                                                                    Allegan CC: 16-056143-NI
  MILEENA BOLES and JALAL BOLES,
           Defendants-Appellants,
  and
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 14, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         BERNSTEIN, J., did not participate because he has a family member with an interest
  that could be affected by the proceeding.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2020
           a0115
                                                                               Clerk